UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4001
STEVEN CARR,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                           (CR-98-246)

                  Submitted: September 26, 2000

                      Decided: October 30, 2000

 Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                             COUNSEL

Scott E. Bratton, Cincinnati, Ohio, for Appellant. Mark T. Calloway,
United States Attorney, D. Scott Broyles, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. CARR

                               OPINION

PER CURIAM:

  Steven D. Carr appeals his convictions and 360 month sentence for
conspiracy to possess with intent to distribute cocaine base, two
counts of possession with intent to distribute cocaine base and aiding
and abetting, and possession with intent to distribute cocaine base.
Although we affirm Carr’s convictions, we vacate his sentence and
remand for resentencing for the reasons discussed below.

   Carr contends that the evidence was insufficient to support his con-
viction for conspiracy. A reviewing court must uphold a jury’s verdict
if the evidence, when viewed in the light most favorable to the gov-
ernment, is sufficient for a rational trier of fact to have found the
essential elements of the crime beyond a reasonable doubt. See
Glasser v. United States, 315 U.S. 60, 80 (1942). We have reviewed
the record and find that substantial evidence supports Carr’s convic-
tion for conspiracy.

   While this appeal was pending, the Supreme Court, in Apprendi v.
New Jersey, 120 S. Ct. 2348 (2000), held as a principle of constitu-
tional law that, except for "the fact of a prior conviction, any fact that
increases the penalty for a crime beyond the prescribed statutory max-
imum must be submitted to a jury, and proved beyond a reasonable
doubt." Id. at 2362-63. In this case, the amount of cocaine base was
not alleged in the indictment or submitted to the jury, and Carr must
therefore be sentenced without reference to drug quantity. Pursuant to
21 U.S.C.A. § 841(b)(1)(C) (West 1999), the maximum sentence Carr
faces is twenty years with a term of not less than three years super-
vised release. See United States v. Angle, No. 96-4662, 2000 WL
1515159, *10 (4th Cir. Oct. 12, 2000) ("Where no drug quantity is
charged in the indictment or found by a jury, but a jury has found a
violation of § 841(a), the standard statutory term of imprisonment is
not more than twenty years."). Because the imposed sentence exceeds
the applicable statutory maximum of twenty years, we are constrained
to vacate the sentence and remand for resentencing.

  We therefore affirm Carr’s convictions, vacate his sentence, and
remand for resentencing in light of Apprendi and Angle. We dispense
                      UNITED STATES v. CARR                      3

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                 AFFIRMED IN PART, VACATED

                                      IN PART, AND REMANDED